 

|N THE UNITED STATES DISTR|CT COURT
FOR THE MlDDLE DlSTR|CT OF PENNSYLVAN|A

TYRONE MART|N, Civi| No. 3:16-Cv-2060

Piaimifr § (Judge Mariani)
V. '

SECRETARY OF CORRECT|ONS, et al.,

Defendants

ORDER

AND NOW, this [)§ day of January, 2019, upon consideration of Plaintifi”s

emorandum

 

motions (Docs. 134, 135) for reconsideration, and in accordance with the M

issued this date, IT |S HEREBY ORDERED THAT the motions (Docs. 134, 135) for

§)bertb.\wianan+’

United States District Judge

reconsideration are DEN|ED.

